DETAILED ACTION
This non-final Office action is in response to the claims filed on February 17, 2020.
Status of claims: claims 1-16 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements filed December 7, 2020 and September 18, 2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10563447. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.10563447 claims a control system for driving a motorized closure element of a motor vehicle, the control system comprising: at least one sensor control element; and at least one elongate distance sensor that detects a distance from a user, the at least one elongate distance sensor comprising a longitudinal sensor extent, a blind section, and an adjoining region that adjoins the blind section, wherein the at least one elongate distance sensor comprises at least one conductor that extends through the blind section; wherein the distance sensor extends along the longitudinal sensor extent; wherein the blind section and the adjoining region extend along the longitudinal sensor extent; wherein the blind section has a level of sensitivity that is lower than a level of sensitivity of the adjoining region; wherein the at least one sensor control element drives the distance sensor, evaluates sensor signals from the distance sensor, or drives the distance sensor and evaluates the sensor signals from the distance sensor; wherein the control system is configured such that when the control system is installed in a vehicle, the control system detects operator control events in the form of user movements and upon detection of an operator control event prompts motorized opening of the closure element; wherein the control system is configured such that when the control system is installed in a vehicle, the blind section is located in a vehicle component region; and wherein the level of sensitivity of the blind section is such that a vehicle component located in the vehicle component region cannot be detected by .

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1, line 18: “a vehicle” should be amended to “the vehicle”
Claim 1, line 22: “a vehicle” should be amended to “the vehicle”
Claim 10, line 1: “a motorized” should be amended to “the motorized”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8, lines 1-2 – “the at least two distance sensors” lacks antecedent basis.
Claim 16 – “the first and second sensor modules” lack antecedent basis.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-10, 12-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0296242 to Frommer et al. (hereinafter “Frommer”) in view of US 2011/0276234 to Van Gastel. 
Frommer discloses a control system for driving a motorized closure element 104 of a motor vehicle 102 (see [0017]), the control system comprising: 
at least one sensor control element 108; and
at least one elongate distance sensor 114a,114b that detects a distance from a user, the at least one elongate distance sensor comprising a longitudinal sensor extent, (the area of the bumper below the sensor as well as an area of the bumper between the sensor – see annotated FIG. 1B below) a blind section, (area of bumper between the sensor; see annotated Fig. 1B below) and an adjoining region that adjoins the blind section (wherein sensor 114a is located on the vehicle reads on the adjoining region);
wherein the distance sensor extends along the longitudinal sensor extent;
wherein the blind section and the adjoining region extend along the longitudinal sensor extent;

wherein the at least one sensor control element drives the distance sensor, evaluates sensor signals from the distance sensor, or drives the distance sensor and evaluates the sensor signals from the distance sensor; (see [0018]-[0022])
wherein the control system is configured such that when the control system is installed in a vehicle, the blind section is located in a vehicle component region; (see figures below) and 
wherein the level of sensitivity of the blind section is such that a vehicle component located in the vehicle component region cannot be detected by the distance sensor and does not cause any interference in the detection of the distance from the user by the distance sensor. (Note: the blind section in Frommer lacks a sensor and therefore lacks sensitivity. Thus, the blind section is capable of a level of sensitivity “such that a vehicle component arranged at the vehicle component region cannot be detected by the distance sensor and does not cause any interference in the detection of the distance from the user by the distance sensor,” as recited. 
Frommer fails to disclose wherein the control system is configured such that when the control system is installed in a vehicle, the control system detects operator control events in the form of user movements and upon detection of a operator control event prompts motorized opening of the tailgate.
Van Gastel teaches of a control system is configured such that when the control system is installed in a vehicle, the control system detects operator control events in the form of user movements (movement of a user foot) and upon detection of a operator control event prompts motorized opening of the vehicle trunk. (see [0039], [0045] and FIGS. 2 and 5)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to configure the Frommer control system such that when the control claim 1)
[AltContent: textbox (vehicle component region)][AltContent: ]
    PNG
    media_image1.png
    758
    499
    media_image1.png
    Greyscale




[AltContent: textbox (Blind section	)]
[AltContent: arrow][AltContent: rect][AltContent: textbox (Longitudinal sensor extent)][AltContent: arrow]                  
    PNG
    media_image2.png
    119
    482
    media_image2.png
    Greyscale



Frommer, as applied above, further discloses at least two elongate distance sensors 114a,114b, the at least two distance sensors extending substantially parallel in relation to one another. (claim 2)
Frommer, as applied above, further discloses wherein the at least one distance sensor comprises a capacitive sensor with an elongate measurement electrode. (see FIG. 1B above and [0018]) (claim 3)
Frommer, as applied above, further discloses wherein the extend of the blind section along the sensor extent is at least 5% of the total length of the distance sensor. (claim 4)
Frommer, as applied above, further discloses wherein the at least one distance sensor comprises multiple sensor modules, including a first sensor module and a second sensor module, extending along the longitudinal sensor extent, wherein the blind section provided a break in the multiple sensor modules along the sensor extent, such that the first and second sensor modules are arranged on opposite sides of the vehicle component. (claim 5)
Frommer, as applied above, further discloses wherein the at least one sensor control element comprises a separate sensor control element associated with each of the first and second sensor modules. (claim 7)
Frommer, as applied above, further discloses wherein each of the at least two distance sensors comprises multiple sensor modules, wherein the at least one sensor control element comprises a common sensor control element 124 associated with a group of the sensor claim 8)
Frommer, as applied above, further discloses wherein the distance sensor is arranged in or on a vehicle body part. (see figures above) (claim 9)
Frommer, as applied above, further discloses a motor vehicle comprising a motorized closure element 104, and comprising the control system for driving the motorized closure element as claimed in claim 1. (claim 10)
Frommer, as applied above, further discloses wherein the extent of the blind section along the sensor extent is at least 10% of the total length of the distance sensor. (see figures above) (claim 12)
Frommer, as applied above, further discloses wherein the vehicle body part comprises a front, rear or side skirt. (see figures above) (claim 13)
Frommer, as applied above, further discloses wherein the distance sensor extends over the width of the vehicle body part. (claim 14)
Frommer, as applied above, further discloses wherein the at least one sensor control element comprises a common sensor control element 124 associated with both the first and second sensor modules. (claim 16)

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frommer in view of Van Gastel as applied to claims above, and further in view of US 2011/0118946 to Reimann el al. (hereinafter “Reimann”).
Frommer, as applied above, fails to disclose wherein the first and second sensor modules make electrical contact with one another. 
Reimann teaches wherein first and second sensor modules 4,5 make electrical contact with one another. (see FIG. 3B.)
.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frommer in view of Van Gastel as applied to claims above, and further in view of US 2127359 to Harley.
Frommer, as applied above, fails to disclose a trailer coupling.
Harley teaches of a vehicle component comprises a trailer coupling. 
Therefore, it would have been obvious to a person of ordinary skill at the time the invention was made to add a trailer coupling to Frommer, as taught by Harley, in order to facilitate hauling things with the vehicle.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if a terminal disclaimer is filed as well as if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marcus Menezes/
Primary Examiner, Art Unit 3634